Citation Nr: 9926205	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1954 to 
October 1958.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1. The RO has obtained all pertinent evidence available for 
an informed decision to be entered in this case.

2.  The appellant's bilateral hearing loss disability is 
manifested by average pure tone thresholds in the left ear 
of 60 and in the right ear of 67.5, with speech 
recognition on the Maryland CNC word list of 88 percent in 
the left ear and 88 percent in the right ear.  Thus, the 
appellant's hearing acuity is found to be level III in 
both ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.21, 4.85, 4.87(a), Diagnostic Code (DC) 6100 (1998); 
64 Fed. Reg. 25202-25210 (May 11, 1999) (to be codified at 
38 C.F.R. § 4.85 et. seq., (1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current, 
complete clinical evidence of the present level of disability 
is the August 1997 VA examination.  However, all pertinent 
evidence during the appeal period will be considered.

In this decision, the Board is cognizant of the fact that 
this appeal arises from the 
appellant's dissatisfaction with his initial rating following 
the grant of service connection for bilateral hearing loss.  
In such a case, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has held that separate or "staged" ratings 
must be assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, the Board finds that 
the preponderance of the evidence of record during the appeal 
period is against separate disability ratings in excess of 
zero percent for his bilateral hearing loss.

Hearing loss is the organic impairment of hearing acuity.  
38 C.F.R. § 4.87 (1998).  Under the schedular rating criteria 
that became effective December 18, 1987, the evaluation of 
bilateral auditory impairment is based on the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 Hz in each ear.  To evaluate the degree of disability 
from bilateral organic hearing acuity impairment the revised 
rating schedule establishes 11 auditory acuity levels from 
level I, for essentially normal hearing acuity, through level 
XI, for profound deafness.  38 U.S.C.A. § 1155, 1160 (West 
1991); 38 C.F.R. § 4.85 and Part 4, DCs 6100 to 6110 (1998).  
These provisions, as they apply to this case are essentially 
unchanged in the newly amended provisions.  64 Fed. Reg. 
25202-25210 (May 11, 1999) (to be codified at 38 C.F.R. 
§ 4.85 et. seq., (1999)).

In this case it is noted that the August 1997 VA auditory 
examination resulted in pure tone thresholds and speech 
discrimination that equate under the schedule as level III in 
both ears.  A non-compensable disability rating is assigned 
for hearing loss when hearing acuity is level III 
bilaterally.  38 C.F.R. § 4.85, 4.87, DC 6100.  It is noted 
that the rating criteria for diseases of the ear and other 
sense organs were amended in May 1999, effective beginning 
June 10, 1999.  However, application of those revised 
criteria yields no change in the zero-percent rating for the 
appellant's hearing loss.  As noted the rating provisions 
that apply to the facts of this case were essentially 
unchanged.  See 64 Fed. Reg. 25202-25210 (May 11, 1999) (to 
be codified at 38 C.F.R. § 4.85 et. seq., (1999)).  Thus the 
Board may proceed to adjudicate this claim without prejudice 
to the veteran.

The August 1997 examination findings revealed decibel 
readings of 45, 40, 80 and 105+ at the respective frequencies 
of 1000, 2000, 3000, and 4000 hertz in the right ear.  The 
findings at those frequencies for the left ear were 35, 35, 
75 and 95.  The average decibel loss is 67.5 in the right ear 
and 60 in the left ear.  Discrimination ability was 88 
percent in the right ear and 88 percent in the left ear.  
This is level III in both the right and left ear under the 
rating schedule provisions.

It is also noted that the other examinations submitted by the 
appellant, dated between May 1990 and October 1995, are 
consistent with the above findings; specifically, none of 
them shows pure tone decibel losses more severe than those 
shown by the August 1997 VA examination.  Indeed, the 
November 1997 Occupational Health Services examination showed 
that the appellant's pure tone decibel losses were less 
severe than the VA examination. that audiometry findings were 
essentially similar.  Thus, the noncompensable rating is 
properly assigned throughout the pertinent period.

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids, and 
examinations to determine such improvement are, therefore, 
unnecessary.  38 C.F.R. § 4.86 (1998).  Thus, even though it 
is not currently shown that the appellant requires or is 
using electronic hearing aids, the payment of additional 
compensation for the use of assistive devices is inconsistent 
with the purpose of VA compensation.  See 52 Fed. Reg. 44, 
118 (1987).

In view of the above, the degree of hearing impairment as 
shown by recent medical findings does not establish a level 
of severity for which a compensable rating is warranted under 
the applicable law and regulations.  While the Board is 
sympathetic to the appellant's complaints concerning the 
practical difficulties he experiences in everyday life 
secondary to his bilateral hearing loss, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.

Since the preponderance of the evidence is against a 
compensable rating, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

